DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-3, 5, 10, 12-15, 17-18, 22 and 24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rach et al (US5,965,460).  
Rach sets forth polyurethane compositions with (meth) acrylated end-groups used in the manufacture of polishing pads.  Said polyurethanes are prepared from the reaction product of a first reactant selected from the group of specific polyols found in the abstract with diisocyanates, further reacted with acrylate and/or methacrylates—see abstract.  It is deemed this anticipates applicants’ claimed acrylate block isocyanates (a) by meeting the definition set forth in section [0028] of the instant disclosure, i.e., an acrylate urethane oligomer…can be selected from polyisocyanates or isocyanate-terminated urethane prepolymers. The free isocyanates are reacted with hydroxyl or amine-terminated acrylates to form the acrylate urethane oligomers.  
Rach sets forth a liquid photopolymer compositions comprising (a) a first polyurethane prepolymer comprising the reaction product of a first reactant selected from the group consisting of polyester diols, polyether diols, hydroxy terminated polybutadienes, and mixtures thereof, and a diisocyanate, the prior blend being subsequently further reacted with a hydroxy-acrylate and/or a hydroxy-methacrylate to achieve end capping; b) optionally, a second polyurethane prepolymer comprising the reaction product of a mixture of two or more polyether diols, a dihydroxy carboxylic acid and a diisocyanate, the prior mixture being subsequently further reacted with a hydroxy acrylate or a hydroxy methacrylate; c) at least one ethylenically unsaturated monomer; and d) at least one photoinitiator, wherein said photopolymer has been cured by exposure to actinic radiation—see col. 2, lines 24-46.  
Said end-capping hydroxy acrylate and hydroxy methacrylate set forth by Rach are disclosed in column 3, lines 32-40, wherein Rach teaches mixtures of said compounds are preferred.  Therefore, claims 6 and 18 are disclosed with sufficient specificity.  
Per example 1, Rach sets forth a method for obtaining a polishing pad comprising forming a mixture to obtain an isocyanate-terminated polyurethane oligomer which is further reacted with an end-capping acrylate monomer, i.e., hydroxypropyl methacrylate.  Said methacrylate end-capped isocyanate-terminated urethane oligomer is then added to a mixture comprising trimethylolpropane triacrylate; 2,2-dimethyloxy-2-phenyl acetylphenone, ethyl-benzophenone, ethylene glycol dimethacrylate; triethanol amine and a stabilizer, t-butyl-hydroxy toluene.  Said mixture is subsequently cast onto cover sheet and laminated with a polyethylene terephthalate substrate and cured via exposure to actinic radiation to yield a polishing pad with concentric circular ridges—see example 1.  Thus, claims 1-3, 5-6, 10, 12-15. 17-18, 22 and 24 are anticipated.  

Claim(s) 1-5, 10-11, 13-18, and 22-23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahn et al (KR 101894071).
Ahn sets forth UV-curable resin compositions for polishing pads used in chemical mechanical planarization processes—see technical field section.  
Said resin composition comprises a photoreactive urethane-based prepolymer; acrylate monomers; photoinitiators; and thermally expandable micro-capsules as solid foaming agents.  Said prepolymer is prepared by reacting an isocyanate compound with a polyol and reacting the reaction product with a photoreactive end-group monomer, such an acrylate end-group.  Said isocyanates taught by Ahn are diisocyanates, i.e., polyisocyanates.  Said end-group acrylates are found on page 5 and include hydroxyethyl acrylate, hydroxyethyl methacrylate, oligomeric hydroxylethyl acrylate, and oligomeric hydroxyethyl acrylate.  
Anh sets forth as an example a photoreactive urethane prepolymer obtained by polymerizing toluene diisocyanate and polytetramethylene ether glycol with 2-hydroxylethyl acrylate—see page 6.    Thus, claims 2-5 and 15-18 are anticipated.  The acrylate monomers found in the resin composition are found on page 7, wherein trimethylolpropane triacrylate is disclosed.  Thus claims 12, 16 and 22 are anticipated.  The photoinitiators are found on page 7, wherein TPO is found.  Thus claim 11 is anticipated.  
Per example 1, Ahn sets forth obtaining an acylate end-capped isocyanate urethane oligomer by reacting toluene diisocyanate and polytetramethylene ether glycol to obtain a urethane prepolymer having isocyanate end-groups (NCO content 10) and then reacting said prepolymer with 2-hydroxyethyl acrylate to obtain said acrylate end-capped polyurethane prepolymer.  Said prepolymer is then added to a composition comprising an acrylate monomer, a photoinitiator (benzyl dimethyl ketal), and thermally expandable microcapsules to obtain a photocurable resin composition.  Said resin composition is cast into a transparent mold and irradiated with UV to obtain a pad-shaped molded article.  Thus claims 1-5, 13-15, 17 and 23 are anticipated. 

Allowable Subject Matter

Claims 7-9 and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc